Exhibit 10.6

 

AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This Amendment to Asset Purchase Agreement (this “Amendment”), is entered into
this 7th day of January, 2020, by and between Streamline Health Solutions, Inc.,
a Delaware corporation (“Parent”), and Streamline Health, Inc., an Ohio
corporation (together with Parent, collectively, “Seller”), whose principal
address is 1175 Peachtree St. NE, 10th Floor, Atlanta, GA 30361, and Hyland
Software, Inc., an Ohio corporation (“Purchaser”), whose principal address is
28500 Clemens Road, Westlake, Ohio 44145, and amends the Asset Purchase
Agreement, dated December 17, 2019, by and among Seller and Purchaser (the
“Purchase Agreement”).  Capitalized terms used in this Amendment and not defined
herein are used herein with the same meanings given such terms under the
Purchase Agreement.  The term “Agreement” as used in the Purchase Agreement and
in this Amendment shall mean the Purchase Agreement as amended by this
Amendment, and each reference in the Purchase Agreement to “this Agreement”,
“hereunder”, “hereof”, or words of like import referring to the Purchase
Agreement, or in the other documents or instruments entered into in connection
therewith to the “Purchase Agreement,” “thereof,” or words of like import
referring to the Purchase Agreement, shall mean and refer to the Purchase
Agreement as amended by this Amendment.

 

RECITAL

 

Seller and Purchaser desire to amend certain terms of the Purchase Agreement as
set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration had and received, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows, effective as of the date of this Amendment:

 

1.            CHANGES TO ARTICLE 4:  Article 4 of the Agreement shall be and
hereby is amended by replacing the dates “February 14, 2020” and “February 15,
2020,” wherever used in such Article 4, with “the date that is sixty (60) days
following the date that Parent’s Proxy Statement is filed with the SEC” and “the
date that is sixty-one (61) days following the date that Parent’s Proxy
Statement is filed with the SEC,” respectively.

 

2.            NO OTHER CHANGES: In all other respects the Purchase Agreement
remains in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
the day and year first above written.

 

STREAMLINE HEALTH SOLUTIONS, INC.

    

HYLAND SOFTWARE, INC.

 

 

 

By: /s/ Thomas J. Gibson

By:  /s/ Chris Hyland

 

 

 

 

Thomas J. Gibson             

Chris Hyland

Print Name

Print Name

 

 

Chief Financial Officer

Chief Financial Officer

Title

Title

 

 

 

 





1




 

STREAMLINE HEALTH, INC.

 

 

 

By: /s/ Thomas J. Gibson

 

 

Thomas J. Gibson             

Print Name

 

Chief Financial Officer

Title

 

2

